June 30, 1921. The opinion of the Court was delivered by
The plaintiff, Mrs. Thompson, a passenger upon the defendant's street car, slipped upon a banana peel and fell, sustaining personal injury, as she was alighting from the car at the Southern Railway Station in the city of Greenville, the terminus of the line. The Circuit Judge ordered a non-suit upon the ground that there was no evidence tending to show negligence on the part of the defendant. His ruling is sustained upon the grounds stated by him. A *Page 446 
public street in a city is not to be regarded as a passenger station, for the safety of which a street railway company may be responsible, when used by passengers as a place to alight.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.